            Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

Natural Resources Defense Council,             )
Environmental Justice Health Alliance,         )
Public Citizen, Catskill Mountainkeeper,       )
Center for Coalfield Justice, Clean Water      )
Action, Coming Clean, Flint Rising,            )
Indigenous Environmental Network, Just         )
Transition Alliance, Los Jardines Institute,   )
Southeast Environmental Task Force,            )     Case No. 20-cv-3058 (CM)
Texas Environmental Justice Advocacy           )     ECF Case
Services, Water You Fighting For, West         )
Harlem Environmental Action, Inc.,             )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )
                                               )
Assistant Administrator Susan Parker           )
Bodine, Administrator Andrew Wheeler,          )
and the United States Environmental            )
Protection Agency,                             )
                                               )
               Defendants.                     )

                     PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                    COUNTER-STATEMENT OF MATERIAL FACTS

       Pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1, Plaintiffs

respectfully submit this Response to Defendants’ Counter-Statement of Material Facts in

opposition to Defendants’ Motion for Summary Judgment.

       The Policy

       51.     Beginning in early March 2020, EPA began receiving inquiries from co-

regulators and regulated entities and groups about how to handle the circumstances caused

by the COVID-19 public health crisis, including stay at home and social distancing orders,

worker shortages, unavailability of key contractors, and reduced laboratory capacity.



                                               1
         Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 2 of 8



Declaration of Lawrence R. Starfield (“Starfield Decl.”) ¶ 6.

       Response: Undisputed that the cited declaration states that EPA received inquiries as

described.

       52.    On March 26, 2020, EPA issued the Policy, a complete and accurate copy of

which is attached as Exhibit 1 to the Declaration of Michelle Wu (ECF No. 30-1).

       Response: Undisputed.

       53.    Several states including Illinois, Oregon, and Washington have issued similar

enforcement discretion policies. Oregon Department of Environmental Quality (DEQ),

“DEQ response to COVID-19,” https://www.oregon.gov/deq/Pages/covid-19.aspx (last

visited May 23, 2020); State of Washington Department of Ecology, “Compliance

assistance,” https://ecology.wa.gov/About-us/Get-to-know-us/Coronavirus-

Updates/Compliance-assistance (last visited May 23, 2020); State of Washington

Department of Ecology, “COVID-19 dangerous waste compliance,”

https://ecology.wa.gov/Waste-Toxics/Business-waste/Manage-your-waste/covid-19-dw-

compliance (last visited May 23, 2020); Illinois Environmental Protection Agency,

“Compliance Expectations Statement,”

https://www2.illinois.gov/epa/topics/Documents/Agency_Compliance_Expectations_Sta

tement.pdf (last visited May 23, 2020).

       Response: Disputed. Illinois, Oregon, and Washington have not issued “similar

enforcement discretion policies.” Unlike EPA, none of the states has announced an intent to

waive civil penalties for monitoring and reporting violations during the pandemic. Plaintiffs

further dispute the implication that any other states have issued “similar enforcement




                                              2
            Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 3 of 8



discretion policies,” for which Defendants have cited no evidence.

       The Petition

       54.     EPA received the Petition on April 1, 2010. Starfield Decl. ¶ 24.

       Response: Undisputed that the cited declaration states that EPA received the petition

as described. Plaintiffs note that this statement is referenced at ¶ 23 of the cited declaration,

not ¶ 24.

       55.     The Petition was assigned to EPA’s Office of Enforcement and Compliance

Assurance (“OECA”) for initial review. Id. ¶ 25.

       Response: Undisputed that the cited declaration states that the petition was assigned

as described. Plaintiffs note that this statement is referenced at ¶ 24 of the cited declaration,

not ¶ 25.

       56.     EPA anticipates considering the potential impact of the requested

rulemaking(s) on existing programs (including its impact on the Agency’s enforcement

discretion) and the resources such an effort would require in light of the potential benefits of

such action and competing Agency priorities. Declaration of Anne Idsal (“Idsal Decl.”) ¶

10.

       Response: Undisputed that the agency claims to be considering the petition as

described, but Defendants’ cited evidence does not support the statement in this paragraph.

       57.     EPA does not have a single organic statute, but instead derives authority to

issue substantive rules from the individual statutes it implements. Idsal Decl. ¶ 9.

       Response: This statement is a legal conclusion rather than a statement of fact, to

which no response is required.

       58.     OECA has circulated the petition to the Offices of Water; Air and Radiation;


                                                3
          Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 4 of 8



Land and Emergency Management; and Chemical Safety and Pollution Prevention for

review. Starfield Decl. ¶ 25.

       Response: Undisputed that the cited declaration states that OECA circulated the

petition as described. Plaintiffs note that this statement is referenced at ¶ 24 of the cited

declaration, not ¶ 25.

       59.     EPA’s Administrator subsequently designated the Office of Air and Radiation

to lead EPA’s assessment of the effort that would be needed to undertake the requested

rulemaking as part of EPA’s review of the Petition. Id. ¶ 26.

       Response: Undisputed that the cited declaration states that EPA’s Administrator

took the steps described. Plaintiffs note that this statement is referenced at ¶ 25 of the cited

declaration, not ¶ 26.

       60.     OECA is also assessing the potential impact of the Petition on its enforcement

discretion and whether the Petition seeks to impermissibly limit such discretion. Id. ¶ 27.

       Response: Disputed in part. Undisputed that the cited declaration states that OECA

is assessing the Petition as described; disputed that the petition could or does “impermissibly

limit” EPA’s claimed enforcement discretion. Plaintiffs note that this statement is referenced

at ¶ 26 of the cited declaration, not ¶ 27.

       EPA’s Environmental Databases

       61.     The Safe Drinking Water Information System—the data source on which

Plaintiffs purportedly rely—reflects any instances in which an entity fails to submit required

data. See https://www.epa.gov/ground-water-and-drinking-water/safe-drinking-water-

information-system-sdwis-federal-reporting.

       Response: Disputed. Plaintiffs dispute that the information they seek—


                                                4
          Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 5 of 8



contemporaneous public notice of when facilities suspend monitoring and reporting in

reliance on the policy—would be available on this database. Plaintiffs also dispute that the

database “reflects any instance in which an entity fails to submit required data.” Fedinick

Decl. ¶ 6, ECF No. 22 (“Audits of the Safe Drinking Water Information System (SDWIS)—

the system that logs Safe Drinking Water Act violations—have shown that states often fail

to report many violations that occur within their jurisdictions.”).

        62.    In the event an entity fails to submit a Toxic Release Inventory (“TRI”) report

by the July 1, 2020 reporting deadline, any member of the public can determine that

noncompliance by looking at the data available in the TRI by mid-July. See

https://www.epa.gov/toxics-release-inventory-tri-program/basics-tri-reporting.

        Response: Disputed. Plaintiffs dispute that the information they seek—

contemporaneous public notice of when facilities suspend monitoring and reporting in

reliance on the policy—would be available on this database. Plaintiffs also dispute that the

cited website demonstrates that the public could in fact confirm non-compliance by mid-

July.

        Statutory Requirements

        63.    Plaintiffs have not submitted the pre-suit notice required by 42 U.S.C.

§ 7604(a).

        Response: This statement is a legal conclusion rather than a statement of fact, to

which no response is required.

        Ongoing EPA Activities

        64.    Since the issuance of the Policy, EPA has been actively involved in issuing




                                               5
          Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 6 of 8



guidance relating to the COVID-19 pandemic. See Starfield Decl. ¶ 17.

       Response: Disputed in part. Undisputed that EPA has issued guidance. Disputed

that EPA has been “actively involved,” especially with respect to Plaintiffs’ request for

disclosure of monitoring and reporting violations claimed to be related to the pandemic, to

which EPA has not responded.

       65.    EPA has continued to undertake vigorous enforcement activities during the

COVID-19 pandemic. See id. ¶¶ 18-23.

       Response: Disputed in part. Undisputed that the cited declaration states that EPA

has undertaken the enforcement activities described in the cited paragraphs. Disputed that

this reflects “vigorous enforcement,” and recent analyses demonstrate that EPA’s

enforcement efforts have declined significantly in recent years. See EPA, Office of Inspector

General Report No. 20-P-0131 (March 31, 2020),

https://www.epa.gov/sites/production/files/2020-04/documents/_epaoig_20200331_20-

p-0131_0.pdf; Environmental Integrity Project, Less Enforcement: Communities at Risk;

Federal Data Show Decline in EPA Enforcement Leading to Public Health Hazards (Feb.

26, 2019), https://environmentalintegrity.org/wp-content/uploads/2019/02/

EIP-Enforcement-Report.pdf.

       66.    EPA has undertaken significant enforcement work under the Federal

Insecticide, Fungicide, and Rodenticide Act to fight against the sale of products that falsely

claim to be effective against COVID-19. Id. ¶ 20.

       Response: Disputed in part. Undisputed that the cited declaration states that EPA

has undertaken the enforcement activities described in the cited paragraph. Disputed that

this constitutes “significant enforcement work under the Federal Insecticide, Fungicide, and


                                               6
            Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 7 of 8



Rodenticide Act” in general and noting that courts have recently criticized EPA’s failure to

protect against health risks under that Act, see, e.g., In re NRDC, 956 F.3d 1134 (9th Cir.

2020).

         67.     Since the issuance of the Policy, EPA has undertaken multiple enforcement

actions to ensure access to safe drinking water. Id. ¶ 21.

         Response: Undisputed that the cited declaration states that EPA has undertaken the

enforcement activities described in the cited paragraph.

         68.     Between March 16, 2020, and early May 2020, EPA:

                     a. Opened 52 criminal enforcement cases (more criminal enforcement

                        cases during the COVID-19 emergency than during the first two

                        months of 2020);

                     b. Charged 10 defendants for criminal violations;

                     c. Concluded 122 civil enforcement actions;

                     d. Initiated 115 civil enforcement actions;

                     e. Secured $21.5 million in Superfund response commitments;

                     f. Billed more than $20 million in Superfund oversight costs; and

                     g. Obtained commitments from parties to clean up 68,000 cubic yards of

                        contaminated soil and water.

         Id. ¶ 22.

         Response: Undisputed that the cited declaration states that EPA has undertaken the

enforcement activities described in the cited paragraph. As described in response to ¶ 65,

however, recent analyses demonstrate that EPA’s enforcement efforts have declined

significantly in recent years. See EPA, Office of Inspector General Report No. 20-P-0131


                                                 7
         Case 1:20-cv-03058-CM Document 48 Filed 06/05/20 Page 8 of 8



(March 31, 2020), https://www.epa.gov/sites/production/files/2020-

04/documents/_epaoig_20200331_20-p-0131_0.pdf; Environmental Integrity Project, Less

Enforcement: Communities at Risk; Federal Data Show Decline in EPA Enforcement

Leading to Public Health Hazards (Feb. 26, 2019), https://environmentalintegrity.org/

wp-content/uploads/2019/02/EIP-Enforcement-Report.pdf.

Dated: June 5, 2020                      Respectfully submitted,

                                         /s/ Michelle Wu
                                         Michelle Wu
                                         Natural Resources Defense Council
                                         40 West 20th Street
                                         New York, NY 10011
                                         (646) 889-1489
                                         michellewu@nrdc.org

                                         Aaron Colangelo, admitted pro hac vice
                                         Jared E. Knicley, admitted pro hac vice
                                         Natural Resources Defense Council
                                         1152 15th Street, NW, Suite 300
                                         Washington, DC 20005
                                         (202) 289-2376
                                         acolangelo@nrdc.org
                                         jknicley@nrdc.org

                                         Gonzalo Rodriguez, pro hac vice pending
                                         Natural Resources Defense Council
                                         111 Sutter Street, 21st Floor
                                         San Francisco, CA 90401
                                         (415) 875-6110
                                         grodriguez@nrdc.org

                                         Counsel for Plaintiffs

                                         Allison Zieve, admitted pro hac vice
                                         Public Citizen
                                         1600 20th Street, NW
                                         Washington, DC 20009
                                         (202) 588-1000
                                         azieve@citizen.org

                                         Counsel for Plaintiff Public Citizen

                                            8
